department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list kk‘re kek kk kkkk kkk xk kk legend company p pension_plan dear this letter is in response to your ruling_request dated date supplemented by letter dated date in which your authorized representative requested a ruling on your behalf concerning the determination of the unfunded_current_liability deduction limit for a pension_plan under sec_404 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company p owns and operates a and several related businesses company p’s taxable_year for income_tax purposes is the week fiscal_year that ends on the last saturday of each january the most recently ended fiscal_year hereinafter fiscal contained weeks ended january chain of retail stores _' which qualifying the pension_plan under sec_401 of company p sponsors the pension_plan a favorable determination_letter was issued on the code with a_trust exempt from tax under sec_501 of the code the pension_plan operates on a calendar_year plan_year thus company p’s taxable_year does not coincide with the pension plan’s plan_year the limit on the pension plan’s deductions is determined with reference to the plan_year beginning within company p’s tax_year company p proposes to make a coe ak k the contribution prior to the time contribution to the pension_plan of up to prescribed by law for filing the return for such taxable_year including extensions and in compliance with sec_404 of the code company p proposes to take a corresponding deduction for the contribution to the plan under sec_404 of the code company p proposes to take this deduction for the contribution for its fiscal_year which ended january based on the facts and representations you request the following rulings whether the pension plan’s current_liability for purposes of determining the deductible limit under sec_404 of the code should include an adjustment of the full plan_year unit-credit normal_cost using assumptions used for valuing current_liability or only a portion of such normal_cost prorated on the length of time from the valuation_date within the fiscal_year to the end of the fiscal_year and whether the interest adjustment for both the determination of expected assets and expected current_liability should be calculated to the end of the tax_year sec_404 of the code provides as a general_rule that if contributions paid_by an employer on account of any employee to a pension profit sharing or annuity plan would otherwise be deductible they shall be deductible under sec_404 of the code subject_to certain limitations set forth therein on the amounts deductible in any year sec_404 of the code provides limits on the deductibility of contributions with respect to qualified defined benefit plans sec_404 of the code provides that in the case of a defined_benefit_plan the maximum amount deductible under the limitations of sec_404 shall not be less then the unfunded_current_liability determined under sec_412 the term unfunded_current_liability is defined in sec_412 of the code with respect to any plan_year as the excess if any of - i the current_liability under the plan over ii the value of the plan's assets determined on the basis of any reasonable actuarial method of valuation which takes into account fair_market_value and which is permitted under the treasury regulations regulations sec_404 of the code provides that in the case of a plan which subject_to sec_4041 of the employee_retirement_income_security_act_of_1974 terminates during the plan_year sec_404 of the code shall be applied by substituting for unfunded_current_liability the amount required to make the plan sufficient for benefit liabilities within the meaning of sec_4041 d of such act sec_1_404_a_-14 of the regulations provides guidance for the determination of the deductible limits under sec_404 of the code for defined benefit plans kkk k k sec_1_404_a_-14 of the regulations provides that although the deductible limit of sec_404 of the code applies for an employer's taxable_year the deductible limit is determined on the basis of a plan_year if an employer's taxable_year coincides with the plan_year the deductible limit for the taxable_year is the deductible limit for the plan_year that coincides with that year if the employer's taxable_year does not coincide with the plan_year the deductible limit under sec_404 of the code for a given taxable_year is one of the following three alternatives i the deductible limit for the plan_year commencing within the employer's taxable_year ii the deductible limit for the plan_year ending within the employer's taxable_year or iii a weighted average of alternatives i and ii under sec_1_404_a_-14 of the regulations the deductible limit for a defined_benefit_plan is determined for a plan_year based upon the computation_date generally the computation_date is the valuation_date for the actuarial valuation for the plan_year once the deductible limit is determined as of the computation_date the limit is increased with interest to the earlier of the end of the plan_year or the end of the tax_year sec_412 of the code defines the term full-funding_limitation as the excess if any of i the lesser_of i in the case of plan years beginning before date the applicable_percentage of current_liability including the expected increase in current_liability due to benefits accruing during the plan_year or ii the accrued liability including normal_cost under the plan determined under the entry age normal funding method if such accrued liability cannot be directly calculated under the funding method used for the plan over ii the lesser_of l the fair_market_value of the plan’s assets or ii the value of such assets determined under paragraph sec_412 of the code defines current_liability as all liabilities to employees and their beneficiaries under the plan revrul_82_125 1982_1_cb_64 provides examples of the determination of the full funding limitation revrul_82_125 also provides guidance on how the full funding limitation affects the maximum_tax deductible contribution to a defined_benefit_plan when the plan_year and tax_year of the plan_sponsor do not coincide under revrul_82_125 for purposes of sec_404 of the code the full funding limitation is determined as the excess of a the sum of the accrued liability plus the normal_cost determined as of the valuation_date and increased with interest to the end of the plan_year over b the lesser_of the fair_market_value or the actuarial value of the assets as of the valuation_date increased with interest to the end of the plan_year with a further adjustment of then subtracting any contribution carryover without an interest adjustment other uses of current_liability in sec_404 and sec_412 of the code the determination of the full funding limitation include the expected increase in current_liability due to benefits accruing during the plan_year therefore it would be inconsistent to include that amount for other purposes and yet exclude the k rk xkkr expected increase in current_liability due to benefits accruing during the plan_year for purposes of sec_404 of the code clearly the congressional intent of sec_404 is to allow employers to make large enough contributions to a plan to adequately fund the plan for current_liability for example prior to the enactment of public law p l sec_652 sec_404 of the code allowed an employer that sponsored a single employer defined benefit pension_plan which had more than participants for the plan_year to deduct amounts contributed of up to percent of the plan’s unfunded_current_liability p l sec_652 added sec_404 through iv of the code to expand the special rules to give more plan sponsors incentives to adequately fund their plan in regard to your first ruling_request we conclude that the expected increase in current_liability due to benefits accruing during the plan_year should be added to the current_liability in determining the deductible limit under sec_404 of the code in response to your second ruling_request we conclude that the interest adjustment for both the determination of expected assets and expected current_liability should be calculated to the end of the tax_year this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at please address ail correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
